              Case 1:20-cv-00493-VEC Document 30
                                              29 Filed 08/04/20 Page 1 of 1




     Via ECF                                             August 4, 2020
     Honorable Valerie Caproni                                                USDC SDNY
     United States District Court                                             DOCUMENT
      for the Southern District of New York                                   ELECTRONICALLY FILED
     40 Foley Square                                                          DOC #:
     New York, New York 10007                                                 DATE FILED: 08/04/2020

            Re:     Pichardo v. Only What You Need, Inc.

                                                                  MEMO ENDORSED
                    Case No. 1:20-cv-00493-VEC

     Dear Judge Caproni:

            I am co-counsel for plaintiff in the above-referenced matter.

            I make this submission pursuant to section 2.C of Your Honor’s Individual Practices to
     request a three day extension for the filing of Plaintiff’s Opposition to Defendant’s Motion to
     Dismiss (ECF 25) filed on July 27, 2020. The extension would move the date for filing the
     opposition from August 10 to August 13, 2020.

             I make this request because I have a vacation planned for August 6-10, 2020.

            No previous requests have been made for an extension of time for the opposition.

            I have met and conferred with opposing counsel, Jonathan Kortmansky, who has
     consented to the extension of time, provided that Defendant have until August 24, 2020 to file its
     reply.

            Accordingly, I respectfully request the following schedule:

            Plaintiff’s Opposition to Defendant’s Motion to Dismiss       -     August 13, 2020

            Defendant’s Reply in Support of its Motion to Dismiss         -     August 24, 2020


Application GRANTED.
                                                         Respectfully submitted,
SO ORDERED.             Date: 08/04/2020

                                                         Michael R. Reese


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
